Per Curiam.
The judge, in accordance with the directions of the one hundred and thirty-eighth section of the Practice act, amended the pleadings for the purpose of determining, in the existing suit, the real question in controversy between the *455parties. There was no error in this, and consequently there was no error in the refusal to charge complained of, which was correct in view of the amendment.
For affirmance — The Chancellor, Chief Justice, Dixon, Parker, Reed, Van Syckel, Clement, Cole, Dodd, Green, Whittaker. 11.
For reversal—None.